DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 12 and 19 made on 05/12/2021 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(b) for claims 1, 12, and 19 made on 05/12/2021 has been considered and the rejection under 112(b) to the claims are withdrawn.
In view of the amendments filed 09/13/2021, the previous rejection to claim(s) 1, 3-4, 12, and 19-20 under 35 U.S.C. 103 is/are withdrawn. 

Allowable Subject Matter
Claims 1, 3-4, 7-8, 10-12, and 16-20 renumbered to 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “the scrambling information is the identification information contained in the control information, or is a scrambling sequence generated according to the identification information contained in the control information, when the indication information contained in the control information indicating the message is the non-intra-group message and the scrambling information is a group-specific sequence when the indication information contained in the control information indicating the message is the intra-group message” (claims 1, 12, and 19) filed 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Kim et al. (US 2018/0338319 A1) (previously cited), which is directed to Method for transmitting and receiving data in wireless communication system, and device for same; and teaches a D2D transmission UE sending SA transmission to a D2D reception UE, where the SA is D2D control information that includes resource allocation information for transmission and reception of D2D data. The resource allocation may also be for D2D discovery for a specific UE group of all UEs. The D2D control information includes scrambling parameters applied to D2D data and/or D2D discovery message. For example, the parameters used in D2D control channel include UE-specific scrambling parameter and UE group-specific scrambling parameter. The UE or UE group uses parameter related to D2D control channel to decode D2D data channel. The D2D control information further includes Tx UE ID. The D2D transmission UE applies scrambling parameters to the D2D data and/or D2D discovery message and transmits it to a UE. (Fig. 22, [0382]-[0383], [0395], [0399], [0404]-[0406], [0408], [0412], [0483]);
Wang et al. (US 2016/0345375 A1) (previously cited), which is directed to Device to device communication method and user equipment; and teaches a first UE scrambling a discovery signal carried in a to-be-sent bit according to a value of a scrambling code parameter, where the first UE determines the value of the scrambling code parameter based on whether the UE wants to be discovered by as many UEs as possible or by only UEs in a same group. Therefore, the first UE scrambles the discovery signal carried in the to-be-sent bit with specific scrambling code or with common scrambling parameter. The value of the scrambling code parameter is a common scrambling code parameter which is determined based on a cluster identifier of a D2D cluster of the first UE. The scrambling code parameter 
Luo et al. (US 2010/0034161 A1) (cited in IDS filed 01/03/2019), which is directed to RNTI-dependent scrambling sequence initialization; and teaches a generation of scrambling sequences based on an RNTI value of a selected type of RNTI, wherein the RNTI either correspond to one or more intended recipients. The generation of the scrambling sequence is further based on an identity of a cell. An identifier selection component selects a particular RNTI value based on an identity of intended recipients, i.e., the intended recipient may be a specific receiving wireless communication apparatus and thus the transmission is a unicast or the intended recipients may be a group of receiving wireless communication apparatuses and thus the transmission is a multicast or broadcast transmission ([0052], [0071]).

Neither Kim nor Wang or Luo, taken alone or in any reasonable combination, teach the claims as amended, “the scrambling information is the identification information contained in the control information, or is a scrambling sequence generated according to the identification information contained in the control information, when the indication information contained in the control information indicating the message is the non-intra-group message and the scrambling information is a group-specific sequence when the indication information contained in the control information indicating the message is the intra-group message” (claims 1, 12, and 19), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 3-4, 7-8, 10-12, and 16-20 renumbered to 1-13 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478